DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I invention (claims 1-4 and 6) in the reply filed on 07/20/2022 is acknowledged.  The traversal is on the ground(s) that this applicant’s parent application has searched all the inventions.  This is not found persuasive because as explained in previous office this application involves distinct inventions and searching all these inventions having serious search burden. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 8-14 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/20/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In this case, claim 3 first recite a broad limitation of “inorganic phosphate”, then recites narrower limitation of  “hydrogen phosphate or dihydrogen phosphate” because inorganic phosphate include hydrogen phosphate and dihydrogen phosphate.   One of ordinary skill in the art cannot ascertain the metes and bounds of such limitations because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Therefore, such limitations render claim indefiniteness. 
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In this case, claim 6 recites the fundamental composition contains additives in the form of oxides or complex perovskites but its parent claim 1 already requires addition of a phosphoric material. One of ordinary skill in the art is uncertain whether claim 1 recited phosphoric material and claim 6 recited oxide or complex perovskite additive being the same additive or different, if different, what the relationship between these different additives. Therefore, such limitation renders claim indefiniteness. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In this case, claim 1 already recites addition of a phosphoric material but claim 6 requires an additive being in the form of oxide or complex perovskite, wherein when the additives being in the form of oxide or complex perovskite, such additive does not seem further limiting claim 1 recited phosphoric material additive.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4 and 6 are rejected under 35 U.S.C. 103 as obvious over Jiang et al (CN101215172A) (for applicant’s convenience, Machine translation has been provided hereof for citations) in view of Bindig (US2010/0307669).
Jiang et al. teaches a lead-free piezoceramic materials based on bismuth sodium titanate (BST) and additionally containing BaTiO3 having a formula of (Na0.5 Bi0.5)1-xBaxTiO3 wherein 0<x<1 (abstract, claim 1 and 3, Fig. 2, [0012], [0034], [0045], example 1-4) and such lead-free piezoceramic materials formed film can have addition of phosphorous material (i.e. tributyl phosphate). 
Regarding claim 1, Jiang et al. does not expressly teach the additive of phosphorous content being 100 to 2000 ppm. 
Bindig teaches forming a lead-free piezoceramic materials such as lead zirconate titanate, barium titanate or bismuth titanate (para. [0012], [0020]) wherein sintering aids including pentavalent phosphorous (para. [0016]) can be added into such lead-free piezoceramic materials.  Bindig further discloses 200 ppm or less than 0.5% of phosphorous can be added into such piezoceramic material (para. [0012], [0038], [0040]). 
It would have been obvious for one of ordinary skill in the art to adopt such 200 ppm or less than 0.5% of phosphorus (i.e. P2O5) being added into the piezoceramic material as shown by Bindig to modify the lead-free piezoceramic material of Jiang et al. because by doing so can help reducing the sintering temperature with desired rigid and dense piezoceramic thick film as suggested by Bindig (para. [0012], [0047])
 Regarding claim 2, such limitations have been met as discussed above. 
 	 Regarding claim 3-4, Jiang et al. in view of Bindig does not expressly teach using inorganic phosphate or KH2PO4 or (NH4)H2PO4.  However, instant specification describes such inorganic phosphate or KH2PO4 or (NH4)H2PO4 only a precursor material used mixed together with ceramic precursor materials, then going through a sintering step (under high temperature) to obtain the claimed piezoceramic material (see published application US20190322589A disclosed Fig. 1, para.[0027],[0036],[0039][0041],[0046],[0051]),  examples, Exemplary Embodiment 1-3, tables 1-2), wherein such phosphate apparently goes through decomposition stage to its phosphorus oxide state.   Jiang in view of Bindig already teaches the material comprising phosphorous or phosphorous oxide as additive into the piezoceramic material as discussed above. 
 	Regarding claim 6, Bindig teaches phosphorous addition being P2O5 (para. [0016]), an oxide. 
Claim 3 is rejected under 35 U.S.C. 103 as obvious over Jiang et al (CN101215172A) in view of Bindig (US2010/0307669) as applied above, and further in view of Takoshi et al. (JP H1143374) (for applicant’s convenience, Machine translation has been provided hereof for citations). 
Jiang et al. in view of Bindig does not expressly discloses phosphoric compound being inorganic phosphate, hydrogen phosphate or dihydrogen phosphate. 
Takoshi et al. teaches sodium phosphate, and sodium tripolyphosphate can be used as dispersant in barium titanate material thus forming desired ceramic product (para. [0017], [0018]) 
It would have been obvious for one of ordinary skill in the art to adopt such well-known inorganic phosphate as shown by Takoshi et al. to modify the piezoceramic material of Jiang et al. in view of Bindig because adopting such well-known inorganic phosphate material can help forming a desired ceramic product would have reasonable expectation of success for one of ordinary skill in the art (see MPEP 2143 KSR). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-4 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-4 and 6 of U.S. Patent No. US10246376. Although the claims at issue are not identical, they are not patentably distinct from each other because US’376 teaches a substantially the same lead-free piezoceramic material as that of instantly claimed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUN LI/           Primary Examiner, Art Unit 1732